Citation Nr: 1819504	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-30 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition, to include arthritis.

2.  Entitlement to service connection for a left shoulder condition. 

3.  Entitlement to service connection for a right shoulder condition. 

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for a heart disability. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee.




ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1975, including combat service in Vietnam, and his decorations include the Bronze Star Medal with "V" device, the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of service connection for a right hip condition, hypertension and an increased disability rating for right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left shoulder arthritis, right shoulder arthritis and degenerative disc disease had their onset during service. 





CONCLUSIONS OF LAW

1.  Left shoulder arthritis was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2017).

2.  Right shoulder arthritis was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2017).

3.  Degenerative disc disease of the back was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154(a),(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with degenerative joint disease of both shoulders and degenerative disc disease of the spine and maintains that these conditions are resultant from injuries during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Service treatment records indicate an injury to the back and right shoulder in January 1959, a strain of the lumbosacral spine in June 1962, and an injury to the left shoulder in September 1963.  The Veteran has also stated that his right shoulder was dislocated in a mortar attack, that he was knocked onto his back by an explosion and that he had a shrapnel wound at some other point in his left shoulder.  Therefore the element of an in-service injury is met.  

The Veteran reports that all of the conditions have existed since service.  The Board finds that the evidence supports the Veteran's claims.  As such, the Board finds that service connection for arthritis of the left and right shoulders and for degenerative disc disease of the lumbar spine is warranted because the disabilities had their onset in service.


ORDER

Service connection for left shoulder degenerative joint disease is granted.

Service connection for right shoulder degenerative joint disease is granted.

Service connection for degenerative disc disease of the lumbosacral spine is granted 


REMAND

The Veteran has been diagnosed with right hip arthritis (degenerative joint disease) and contends that the condition is resultant from his service-connected right knee disability.  He has stated that he was told as much by a treating physician.  The Veteran has undergone a VA examination as to his hip, however the question of secondary service connection was not addressed in the examiners opinion, therefore a new examination is required. 

The Veteran has also been examined for a heart condition and claims that he has previously suffered a heart attack (myocardial infarction).  The Veteran's file does not contain a diagnosis of a myocardial infarction and the evidence seems to indicate that no such attack has occurred.  However there is contradictory evidence as to whether the Veteran may have atherosclerotic heart disease (to include coronary artery disease.)  As such, an examination is required to assess whether the Veteran has ischemic heart disease and if so, whether it has manifested to a compensable level.  See 38 C.F.R. §§ 3.307, 3.309.

The evidence shows that the Veteran has hypertension.  While there is no indication that the condition manifested during service, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran underwent an examination in March 2015 to evaluate his service-connected right knee disability.  Since then, the U.S. Court of Appeals for Veteran's Claims (Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's right knee arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate outstanding records with the claims folder.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hip and knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for appropriate VA examinations to assess his right hip, heart, hypertension and right knee conditions.  The claims file should be made available to the examiner.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated tests.  All findings should be reported in detail.  Then, based on the results of the examination, the examiner is asked to address each of the following:

(a)  For the Veteran's right hip claim: is it is at least as likely as not that the Veteran's right hip degenerative joint disease (1) was caused by his service-connected right knee disability or (2) has been aggravated by his right knee disability.  

If the examiner finds that the Veteran's right hip condition was not caused by his right knee disability but has been aggravated by it, then he/she should state the baseline level of severity of the hip condition established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's right knee disability. 

A response and supporting rationale regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

(b) For the Veteran's heart claim: is it is at least as likely as not that the Veteran has had, since November 2012, a valid diagnosis of atherosclerotic heart disease, coronary artery disease or other ischemic heart disease?

If so, METS testing should be performed and the results of such tests should be recorded in the Veteran's file. 

(c) For the Veteran's hypertension claim: is it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service. The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

(d)  For the Veteran's right knee claim: The examiner should identify all right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The physician should provide a complete rationale or explanation for all opinions reached.

4.  Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


